DETAILED ACTION
This Office action is in response to original application filed on 03/27/2019.
Claims 1-18 are pending. Claims 1-18 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2019 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes/Objections
FIG. 2 recites "email sever" and should likely recite “email server.”
¶ 0027 of the instant specification recites, “the collector 234 may be retrieve” and should likely recite “the collector 234 may be retrieved.”
¶ 0039 of the instant specification should likely recite the bracketed letters as well, shown below:
storing of a large number of message[s]; time interval may be sev[e]ral minutes
Appropriate correction may be required.
Claims 5, 11, and 17 are objected to for reciting “performing the verification by a one or more jobs.” Appropriate correction is required. 


Statutory Review under 35 USC § 101
Claims 1-6 are directed toward a system and have been reviewed.
Claims 1-6 appear to be statutory, as the system includes hardware (non-transitory computer readable medium) as disclosed in ¶ 0055 of the applicant’s specification.
Further, claims 1-6 perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 7-12 are directed toward an article of manufacture and have been reviewed.
Claims 7-12 appear to be non-statutory, as the article of manufacture can be interpreted to include non-statutory subject matter (i.e., transitory propagating signals).
Specifically, claim 7 recites a “computer program product.”
It does mention a “non-transitory computer-readable medium,” but this entity is utilized only for retrieval and is not explicitly claimed as an element of the claims.
Turning to ¶ 0061 of the specification, which states, “These memories represent examples of a non-transitory computer-readable medium (or machine-readable medium, a computer program product, etc.), it can be seen that a computer program product is closely related to a non-transitory computer-readable medium, but they are not explicitly defined to comprise each other.
As a result, claims 7-12 are non-statutory under 35 U.S.C. 101.
Otherwise, claims 7-12 would have been statutory as they perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 13-18 are directed towards a method and have been reviewed.
Claims 13-18 appear to be statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions as it performs updates to a newly created entry within a datastore based on propagation of a message (obtained from 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The term utilized can be interpreted to include transitory signals.
Official Gazette Notice 1351 OG 212, dated February 23, 2010, states "the broadest reasonable interpretation of a claim drawn to a computer readable medium...typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media." 
"A transitory, propagating signal ... is not a 'process, machine, manufacture, or composition of matter.' Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter." In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007). 
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory.
As stated previously, while claim 7 does mention a “non-transitory computer-readable medium,” this entity is utilized only for retrieval and is not explicitly claimed as an element of the claims. Claim 7 is primarily directed to a “computer program product.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6; 7-9, 11-12; 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baweja et al., U.S. Patent No. 7,143,128 (published November 28, 2006; hereinafter Baweja) in view of Cohen et al., U.S. Patent Application Publication No. 2011/0060800 (hereinafter Cohen).

Regarding claim 1, Baweja teaches:
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (Baweja col. 7, line 11-27 teaches storing instructions: A convenient implementation of the present invention is in an application program 40 made up of programming steps or instructions resident in RAM 14, FIG. 2, of the server computers during various operations. Until required by the computer system, the program instructions may be stored in another readable medium; see also FIG. 2, col. 4, line 38-67 teaching processor(s) being caused to perform steps through its CPU at least coordinating the function of various relevant components)
retrieve from a … messaging service and by a first component of a system, a first message associated with a user account of an on-demand service; (Baweja col. 2, line 28-40 teaches a messaging service: without any user input, dynamically transforming via a server computer any requested transactions into messages. These messages are then allocated to different computer systems; FIG. 8, 
…an entry for the first message within a datastore, the datastore storing information to trace a distribution of the first message within the system; (Baweja FIG. 3, col. 5, line 24-41 teaches trace information: The user on computer display terminal 50 may bring up and display the message queue listing 80, FIG. 3, of the message queue in server 51. The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89)
distribute the first message to at least a second component within the system, (Baweja FIG. 8, ele. 114-116, col. 6, line 56-61: the data message is sent to the queue manager, step 114, i.e. the data message may be sent to the queue manager that contains the destination queue or to the queue manager that will forward the message to the destination queue; also relevant is ele. 122-123 also teaching distribution through its forwarding; see also col. 4, line 4, line 24-29: The messages may be dynamically distributed to display computer terminals 62, 63 or 64 for performance or execution [this is relevant to the services desired by the user])
the second component extracting information from the … message to provide the on-demand service; (Baweja teaches a tracking message, which differs from a data message [and thus differs from the claimed first message], in col. 6, line 22-55: the tracking message will be received by the sending server of the data message which now becomes the receiving server for this tracking message, and the 
perform one or more updates to the entry to trace the distribution of [the] first message within the system, (Baweja FIG. 3, col. 5, line 22-29: track the allocation [trace the distribution] and status of the messages for carrying out the transaction or transactions; The displayed listing shows the message ID 82, the sender 81, the status 83 [see different statuses 83 within FIG. 3 as relevant to an updated entry] of each listed message and the present stage of dynamic allocation of the message 89; see also col. 5, line 34-41 teaching in FIG. 5: the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87)
the one or more updates including a first update in response to distributing the first message to at least the second component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a second update when the second component acknowledges receipt of the first message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verify whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
This embodiment of Baweja does not expressly disclose the bolded limitations as seen below:
retrieve from a third-party messaging service…
create an entry for the first message within a datastore,
the second component extracting information from the first message to provide the on-demand service;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
This embodiment of Baweja further does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, another embodiment of Baweja teaches:
create an entry for the first message within a datastore, (Baweja FIG. 7, col. 6, line 3-11: The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the established server queue listings of Baweja with the addition of additional server queue entries as provided by Baweja.
Motivation to do so would be to fortify the teachings of the server queue listings in the user interface of at least FIG. 3 of Baweja with the user-directed transaction workload introduced by Baweja.
Baweja as modified does not expressly disclose the bolded limitations as seen below:
retrieve from a third-party messaging service…
the second component extracting information from the first message to provide the on-demand service;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Baweja as modified further does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches these elements by teaching the following claim limitations as seen below:
retrieve from a third-party messaging service and by a first component of a system, a first message… (Cohen FIG. 3, ¶ 0048: in stage 302, a message or a part thereof is provided. For example, message producer 214 may produce a message based on user input which was received via sending user input/output 212; see Cohen teaching third-party messaging in ¶ 0039: Examples of types of messages include: email messages (e.g. web-based or desktop email client based), SMS, social network messages (e.g. Facebook messages, Twitter "tweets", etc), instant messaging messages, a combination of the above, etc.)
distribute the first message to at least a second component within the system, the second component extracting information from the first message to provide the on-demand service; (Cohen FIG. 7, ¶ 0106-0108 describe receiving a message [relevant to distributed first message] and subsequently extracting information; see ¶ 0107: receiving system 120 may be able to make a determination of whether or not the message is being tracked based on data in one or more fields; see then ¶ 0108: any identifier, tracking system contact data and/or other indication of tracking which is/are located in a part of the message to be presented to the receiving user, is/are removed from the message [Cohen teaching extracting relevant information from emails aligns with the teachings of "on-demand service" based on at least ¶ 0035 of the specification of the instant application])
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered. In various embodiments, follow up may be triggered by any of the following inter-alia: a received request; see requesting of the tracking system in conjunction with FIGs. 1, 4, ¶ 0097 teaching storage at the tracking system: tracking system 140 may enable access by saving in tracking memory 445 some or all of the data that was made accessible to tracking system 140 in stage 502 and/or some or all of any additions/modifications performed in stage 506 and/or 510; see also in ¶ 0073 that the tracking memory 445 may be made up of any combination of hardware, software and/or firmware capable of performing the operations)
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the dynamic allocation tracking and the message forwarding shown in Baweja with the request-triggered actions of Cohen.
In addition, both of the references (Baweja and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message forwarding.
Motivation to do so would be to improve the functioning of the timestamped message forwarding and workload allocation shown in Baweja with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 

Regarding claim 7, Baweja teaches:
A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to: (Baweja col. 7, line 11-27 teaches instructions originating from a medium: A convenient implementation of the present invention is in an application program 40 made up of programming steps or instructions resident in RAM 14, FIG. 2, of the server computers during various operations. Until required by the computer system, the program instructions may be stored in another readable medium; see also FIG. 2, col. 4, line 38-67 discussing a CPU at least coordinating the function of various relevant components [relevant to processors])
retrieve from a … messaging service and by a first component of a system, a first message associated with a user account of an on-demand service; (Baweja col. 2, line 28-40 teaches a messaging service: without any user input, dynamically transforming via a server computer any requested transactions into messages. These messages are then allocated to different computer systems; FIG. 8, col. 6, line 36-55: a sending server is sending a transaction as a sequence of messages to a receiving server, which upon receiving the next message in the transaction message sequence that it is processing, step 110; see this with FIG. 3, col. 4, line 10-16 teaching the claimed message associated with a user account: a client user on computer display terminal 50 has input a transaction for performance. Terminal 50 is connected to server 51 which includes the workload balancing program [relevant to on-demand service] and administrator which will distribute the transactions into messages and allocate the messages to particular programs in computers in the system for execution)
…an entry for the first message within a datastore, the datastore storing information to trace a distribution of the first message within the system; (Baweja FIG. 3, col. 5, line 24-41 teaches trace information: The user on computer display terminal 50 may bring up and display the message queue listing 80, FIG. 3, of the message queue in server 51. The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89)
distribute the first message to at least a second component within the system, (Baweja FIG. 8, ele. 114-116, col. 6, line 56-61: the data message is sent to the queue manager, step 114, i.e. the data message may be sent to the queue manager that contains the destination queue or to the queue manager that will forward the message to the destination queue; also relevant is ele. 122-123 also teaching distribution through its forwarding; see also col. 4, line 4, line 24-29: The messages may be dynamically distributed to display computer terminals 62, 63 or 64 for performance or execution [this is relevant to the services desired by the user])
the second component extracting information from the … message to provide the on-demand service; (Baweja teaches a tracking message, which differs from a data message [and thus differs from the claimed first message], in col. 6, line 22-55: the tracking message will be received by the sending server of the data message which now becomes the receiving server for this tracking message, and the flow will proceed through step 110 to step 112 where the tracking GUI associated with the sending server of the data message will be updated to reflect the tracking message)
perform one or more updates to the entry to trace the distribution of [the] first message within the system, (Baweja FIG. 3, col. 5, line 22-29: track the allocation [trace the distribution] and status of the messages for carrying out the transaction or transactions; The displayed listing shows the message ID 82, the sender 81, the status 83 [see different statuses 83 within FIG. 3 as relevant to an updated entry] of each listed message and the present stage of dynamic allocation of the message 89; see also col. 5, line 34-41 teaching in FIG. 5: the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87)
the one or more updates including a first update in response to distributing the first message to at least the second component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a second update when the second component acknowledges receipt of the first message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verify whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
This embodiment of Baweja does not expressly disclose the bolded limitations as seen below:
retrieve from a third-party messaging service…
create an entry for the first message within a datastore,
the second component extracting information from the first message to provide the on-demand service;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
This embodiment of Baweja further does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, another embodiment of Baweja teaches:
create an entry for the first message within a datastore, (Baweja FIG. 7, col. 6, line 3-11: The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the established server queue listings of Baweja with the addition of additional server queue entries as provided by Baweja.
Motivation to do so would be to fortify the teachings of the server queue listings in the user interface of at least FIG. 3 of Baweja with the user-directed transaction workload introduced by Baweja.
Baweja as modified does not expressly disclose the bolded limitations as seen below:
retrieve from a third-party messaging service…
the second component extracting information from the first message to provide the on-demand service;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Baweja as modified further does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches these elements by teaching the following claim limitations as seen below:
retrieve from a third-party messaging service and by a first component of a system, a first message… (Cohen FIG. 3, ¶ 0048: in stage 302, a message or a part thereof is provided. For example, message producer 214 may produce a message based on user input which was received via sending user input/output 212; see Cohen teaching third-party messaging in ¶ 0039: Examples of types of messages include: email messages (e.g. web-based or desktop email client based), SMS, social network messages (e.g. Facebook messages, Twitter "tweets", etc), instant messaging messages, a combination of the above, etc.)
distribute the first message to at least a second component within the system, the second component extracting information from the first message to provide the on-demand service; (Cohen FIG. 7, ¶ 0106-0108 describe receiving a message [relevant to distributed first message] and subsequently extracting information; see ¶ 0107: receiving system 120 may be able to make a determination of whether or not the message is being tracked based on data in one or more fields; see then ¶ 0108: any identifier, tracking system contact data and/or other indication of tracking which is/are located in a part of the message to be presented to the receiving user, is/are removed from the message [Cohen teaching extracting relevant information from emails aligns with the teachings of "on-demand service" based on at least ¶ 0035 of the specification of the instant application])
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered. In various embodiments, follow up may be triggered by any of the following inter-alia: a received request; see requesting of the tracking system in conjunction with FIGs. 1, 4, ¶ 0097 teaching storage at the tracking system: tracking system 140 may enable access by saving in tracking memory 445 some or all of the data that was made accessible to tracking system 140 in stage 502 and/or some or all of any additions/modifications performed in stage 506 and/or 510; see also in ¶ 0073 that the tracking memory 445 may be made up of any combination of hardware, software and/or firmware capable of performing the operations)
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the dynamic allocation tracking and the message forwarding shown in Baweja with the request-triggered actions of Cohen.
In addition, both of the references (Baweja and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message forwarding.
Motivation to do so would be to improve the functioning of the timestamped message forwarding and workload allocation shown in Baweja with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 

Regarding claim 13, Baweja teaches:
A method comprising: retrieving from a … messaging service and by a first component of a system, a first message associated with a user account of an on-demand service; (Baweja col. 2, line 28-40 teaches a messaging service: without any user input, dynamically transforming via a server computer any requested transactions into messages. These messages are then allocated to different computer systems; FIG. 8, col. 6, line 36-55: a sending server is sending a transaction as a sequence of messages to a receiving server, which upon receiving the next message in the transaction message sequence that it is processing, step 110; see this with FIG. 3, col. 4, line 10-16 teaching the claimed message associated with a user account: a client user on computer display terminal 50 has input a transaction for performance. Terminal 50 is connected to server 51 which includes the workload balancing program [relevant to on-demand service] and administrator which will distribute the transactions into messages and allocate the messages to particular programs in computers in the system for execution)
…an entry for the first message within a datastore, the datastore storing information to trace a distribution of the first message within the system; (Baweja FIG. 3, col. 5, line 24-41 teaches trace information: The user on computer display terminal 50 may bring up and display the message queue listing 80, FIG. 3, of the message queue in server 51. The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89)
distributing the first message to at least a second component within the system, (Baweja FIG. 8, ele. 114-116, col. 6, line 56-61: the data message is sent to the queue manager, step 114, i.e. the data message may be sent to the queue manager that contains the destination queue or to the queue manager that will forward the message to the destination queue; also relevant is ele. 122-123 also teaching distribution through its forwarding; see also col. 4, line 4, line 24-29: The messages may be dynamically distributed to display computer terminals 62, 63 or 64 for performance or execution [this is relevant to the services desired by the user])
the second component extracting information from the … message to provide the on-demand service; (Baweja teaches a tracking message, which differs from a data message [and thus differs from the claimed first message], in col. 6, line 22-55: the tracking message will be received by the sending server of the data message which now becomes the receiving server for this tracking message, and the flow will proceed through step 110 to step 112 where the tracking GUI associated with the sending server of the data message will be updated to reflect the tracking message)
performing one or more updates to the entry to trace the distribution of [the] first message within the system, (Baweja FIG. 3, col. 5, line 22-29: track the allocation [trace the distribution] and status of the messages for carrying out the transaction or transactions; The displayed listing shows the message ID 82, the sender 81, the status 83 [see different statuses 83 within FIG. 3 as relevant to an updated entry] of each listed message and the present stage of dynamic allocation of the message 89; see also col. 5, line 34-41 teaching in FIG. 5: the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87)
the one or more updates including a first update in response to distributing the first message to at least the second component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a second update when the second component acknowledges receipt of the first message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verifying whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
This embodiment of Baweja does not expressly disclose the bolded limitations as seen below:
retrieving from a third-party messaging service…
creating an entry for the first message within a datastore,
the second component extracting information from the first message to provide the on-demand service;
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
This embodiment of Baweja further does not expressly disclose:
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, another embodiment of Baweja teaches:
creating an entry for the first message within a datastore, (Baweja FIG. 7, col. 6, line 3-11: The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the established server queue listings of Baweja with the addition of additional server queue entries as provided by Baweja.
Motivation to do so would be to fortify the teachings of the server queue listings in the user interface of at least FIG. 3 of Baweja with the user-directed transaction workload introduced by Baweja.
Baweja as modified does not expressly disclose the bolded limitations as seen below:
retrieving from a third-party messaging service…
the second component extracting information from the first message to provide the on-demand service;
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Baweja as modified further does not expressly disclose:
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches these elements by teaching the following claim limitations as seen below:
retrieving from a third-party messaging service and by a first component of a system, a first message… (Cohen FIG. 3, ¶ 0048: in stage 302, a message or a part thereof is provided. For example, message producer 214 may produce a message based on user input which was received via sending user input/output 212; see Cohen teaching third-party messaging in ¶ 0039: Examples of types of messages include: email messages (e.g. web-based or desktop email client based), SMS, social network messages (e.g. Facebook messages, Twitter "tweets", etc), instant messaging messages, a combination of the above, etc.)
distributing the first message to at least a second component within the system, the second component extracting information from the first message to provide the on-demand service; (Cohen FIG. 7, ¶ 0106-0108 describe receiving a message [relevant to distributed first message] and subsequently extracting information; see ¶ 0107: receiving system 120 may be able to make a determination of whether or not the message is being tracked based on data in one or more fields; see then ¶ 0108: any identifier, tracking system contact data and/or other indication of tracking which is/are located in a part of the message to be presented to the receiving user, is/are removed from the message [Cohen teaching extracting relevant information from emails aligns with the teachings of "on-demand service" based on at least ¶ 0035 of the specification of the instant application])
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered. In various embodiments, follow up may be triggered by any of the following inter-alia: a received request; see requesting of the tracking system in conjunction with FIGs. 1, 4, ¶ 0097 teaching storage at the tracking system: tracking system 140 may enable access by saving in tracking memory 445 some or all of the data that was made accessible to tracking system 140 in stage 502 and/or some or all of any additions/modifications performed in stage 506 and/or 510; see also in ¶ 0073 that the tracking memory 445 may be made up of any combination of hardware, software and/or firmware capable of performing the operations)
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the dynamic allocation tracking and the message forwarding shown in Baweja with the request-triggered actions of Cohen.
In addition, both of the references (Baweja and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message forwarding.
Motivation to do so would be to improve the functioning of the timestamped message forwarding and workload allocation shown in Baweja with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 

Regarding claims 2, 8, and 14, Baweja in view of Cohen teaches:
wherein verifying whether the first message was received by the second component includes: identifying a previous verification timestamp associated with a storage container for messages included as part of a most recently performed verification; [and] identifying one or more storage containers for messages retrieved since the previous verification timestamp; and (Cohen ¶ 0137 teaches a previous verification time and further teaches messages retrieved since then: automatic triggering may be periodic; additionally or alternatively, automatic triggering may be based on volume considerations such as volume of sent messages since last triggering, volume of receipt notifications since last triggering, volume of sent messages for which no receipt notification was received since last triggering, etc.; ¶ 0160: the request relates to tracked messages corresponding to a specific time period; Cohen teaches storage at tracking system 140 in ¶ 0097: tracking system 140 may enable access by saving in tracking memory 445 some or all of the data that was made accessible to tracking system 140 [relevant to the claimed one or more storage container(s)])
querying only entries of the datastore associated with the one or more storage containers to determine whether the second component acknowledged receipt of the first message. (Cohen ¶ 0160 teaches a request [relevant to querying]: when the request is sent by a sending system 110, the request for example may relate to tracked messages intended for particular receiving user(s) or receiving system(s); additionally or alternatively, the request relates to tracked messages corresponding to a specific time period; additionally or alternatively, the request relates to tracked messages which were not the subject of any previous requests and/or for which an automatic follow up action(s) was not previously performed [these tracked messages are shown in at least ¶ 0097 to be associated with tracking memory 445; see also in ¶ 0073 that the tracking memory 445 may be made up of any combination of hardware, software and/or firmware capable of performing the operations]; see then in Cohen FIG. 9, ¶ 0146 how the request ties to acknowledgement of message receipt: the action(s) performed in stage 906 and/or 910 include resending any messages for which receipt notifications were not received || in summary, Cohen essentially contemplates applying a request only to messages corresponding to those since a previous time period as per ¶ 0160; this request further results in resending messages in the event receipt notifications are not received as per ¶ 0146; Cohen teaches data storage and containers existing at its tracking system in ¶ 0097 and existing at its receiving system in ¶ 0102)

Regarding claims 3, 9, and 15, Baweja in view of Cohen teaches:
set a current verification timestamp associated with the one or more storage containers in response to verifying whether the first message was received by the second component. (Baweja FIGs. 3-5; col. 5, line 19-41 teaches receiving a message and associated timestamps such as 3:58pm: route 87 indicates that the sixth message was received at "Angela's Machine" from which it was allocated to "Anthony's Box" where it has not been received as yet; see this in conjunction with at least FIG. 8, col. 6, line 65-coll. 7, line 1  teaching a verification: the server is advised through a tracking message, step 124, that the next queue manager has received the message)

Regarding claims 5, 11, and 17, Baweja in view of Cohen teaches:
wherein verifying whether the first message was received by the second component includes performing the verification by a one or more jobs that are part of a distributed set of computing resources. (Baweja FIG. 8, col. 6, line 65-col. 7, line 1: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message; see this in combination with col. 4, line 12-31 teaching a distributed set of computing resources: Server 51 also includes the message queue and the message queue manager. The messages may be dynamically distributed to display computer terminals 52, 53 or 54 for performance or execution, or to other computer systems controlled by servers 65 or 61 at a next hierarchical level, e.g. the system including server 61 and display computers 62, 63 and 64. Servers 65 and 61 will respectively include their own message queues and the message queue managers)

Regarding claims 6, 12, and 18, Baweja in view of Cohen teaches:
wherein the verifying is performed as part of a schedule determined based on a predefined bucket size storing a set of messages. (Cohen ¶ 0137: automatic triggering may be periodic [relevant to schedule]; additionally or alternatively, automatic triggering may be based on volume considerations such as volume of sent messages since last triggering, volume of receipt notifications since last triggering, volume of sent messages for which no receipt notification was received since last triggering, etc. [relevant to predefined bucket size; associated with a stored set of messages as this applies to a tracking system 140 and related receiving system 102]; ¶ 0160 also teaches a schedule: the request relates to tracked messages corresponding to a specific time period)

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baweja in view of Cohen in further view of Alshab et al., U.S. Patent Application Publication No. 2007/0204275 (hereinafter Alshab).

Regarding claims 4, 10, and 16, Baweja in view of Cohen teaches all the features with respect to claims 1, 7, and 13 above including:
wherein initiating the subsequent forwarding of the first message to the second component includes retrieving the first message from the third-party messaging service … and forwarding the first message to the second component. (Cohen FIG. 9, ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received; a message for which a receipt notification was not received is resent in the same manner as previously sent)
Baweja in view of Cohen does not expressly disclose:
…retrieving the first message … at least a second time…
However, Alshab teaches this by teaching the following limitation as seen below:
wherein initiating the subsequent forwarding of the first message to the second component includes retrieving the first message … at least a second time and forwarding the first message to the second component. (Alshab ¶ 0048: If there is a failure at the destination before messages are processed, they can be retransmitted. Since a message is always stored in two places at once, the message is not lost in the event of failure; ¶ 0091: If there is any failure at any point in the process, the messages are retrieved [would be at least a second retrieval in light of at least ¶ 0048] from any of the message queues in which they exist. With the message in at least two message queues, this prevents one message queue from losing the data; see all this in conjunction with at least Alshab FIGs. 2G+ teaching at least three message queues, nodes, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the message forwarding shown in Baweja as modified with the failure mitigation through message queues shown in Alshab.
In addition, both of the references (Baweja as modified and Alshab) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message forwarding.
Motivation to do so would be to improve the functioning of the timestamped message forwarding shown in Baweja as modified with the system/hardware failure and risk mitigation shown in Alshab (¶ 0048). Motivation to do so would also be to implement a distributed fault tolerant Message Delivery System that does not significantly affect system performance as seen in Alshab (¶ 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 27, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164